Case 1:17-cv-06404-BMC-SMG Document 239 Filed 02/21/19 Page 1 of 2 PageID #: 7242
                                            FILED UNDER SEAL



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   HILLARY LAWSON, KRISTINA
   HALLMAN, STEPHANIE CALDWELL,
   MOIRA HATHAWAY, MACEY SPEIGHT,                         Case No.: 1:17-CV-06404 (BMC)
   ROSEMARIE PETERSON, and LAUREN
   FULLER,                                                DECLARATION OF JEFFREY M.
                                                          EILENDER IN SUPPORT OF
                                            Plaintiffs,
                                                          HOWARD RUBIN AND JENNIFER
                                                          POWERS’ DAUBERT MOTION TO
                      -against-
                                                          EXCLUDE EXPERT TESTIMONY
                                                          OF PARK DIETZ
   HOWARD RUBIN and JENNIFER POWERS,

                                          Defendants.



         Pursuant to 28 U.S.C. § 1746, JEFFREY M. EILENDER hereby declares the following to

  be true under the penalty of perjury:

         1.      I am a member of Schlam Stone & Dolan LLP, counsel for Jennifer Powers. I submit

  this Declaration in support of the defendants’ joint motion to exclude the expert testimony and report

  of Park Dietz, MD, dated November 5, 2018, because (a) the proffered expert testimony does not

  satisfy the requirements of FRE Rule 702; and (b) under FRE Rule 403, the prejudice of admitting

  the proffered testimony greatly outweighs whatever probative value it might have.

         2.      Unless otherwise specified, the matters set forth herein are based upon my personal

  knowledge.

         3.      I submit this Declaration under seal in compliance with this Court’s previous orders.

         4.      Attached hereto as Exhibit 1 is a true and complete copy of the Expert Report of Park

  Dietz, MD, dated November 5, 2018.


                                                          1
Case 1:17-cv-06404-BMC-SMG Document 239 Filed 02/21/19 Page 2 of 2 PageID #: 7243
                                       FILED UNDER SEAL



         5.     Attached hereto as Exhibit 2 is a true and complete copy of the relevant excerpts of

  the Deposition Transcript of Park Dietz, MD, dated January 17, 2019.

         6.     Attached hereto as Exhibit 3 is a true and complete copy of the relevant excerpts of

  the Deposition Transcript of               , proceeding pseudonymously in this action as Lauren

  Fuller, dated October 18, 2018.

         7.     Attached hereto as Exhibit 4 is a true and complete copy of the relevant excerpts of

  the Deposition Transcript of Howard Rubin dated October 25, 2018.

  Dated: New York, New York
         February 13, 2019




                                                             JEFFREY M. EILENDER




                                                   2
